 



Exhibit 10.19
LEASE
RIDGEWOOD CORPORATE CENTER
by and between
MILFORD PARTNERS, LLC,
a Delaware limited liability company
as Landlord,
and
ADS ALLIANCE DATA SYSTEMS, INC., a Delaware corporation
as Tenant
1345888-8

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SCHEDULE     1    
1.
  DEMISE AND TERM     3    
 
  A. Demise and Term     3  
 
  B. Option to Extend Term     3    
2.
  RENT     4    
 
  A. Definitions     4  
 
  B. Components of Rent     7  
 
  C. Payment of Rent     8    
3.
  USE     9    
4.
  HAZARDOUS SUBSTANCES     9    
5.
  CONDITION OF PREMISES     10    
 
  A. Condition at Turnover     10  
 
  B. Substantial Completion Date     10  
 
  C. Delay in Substantial Completion     11  
 
  D. Revisions to Landlord’s Work     11  
 
  E. Landlord’s Contribution     11  
 
  F. Increase in Landlord’s Contribution     11    
6.
  UTILITIES     12    
7.
  MAINTENANCE AND REPAIR     12    
 
  A. Tenant Obligations     12  
 
  B. Landlord Obligations     13    
8.
  RULES AND REGULATIONS     14    
9.
  CERTAIN RIGHTS RESERVED TO LANDLORD     14    
10.
  ALTERATIONS     14    
 
  A. Requirements     14  
 
  B. Liens     15    
11.
  INSURANCE     16    
 
  A. Tenant’s Insurance     16  
 
  B. Landlord’s Insurance     16  
 
  C. Risk of Loss     17    
12.
  TENANT’S AND LANDLORD’S RESPONSIBILITIES     17    
 
  A. Tenant’s Responsibilities     17  
 
  B. Landlord’s Responsibilities     17    
13.
  FIRE OR OTHER CASUALTY     17    
 
  A. Destruction of the Building     17  
 
  B. Destruction of the Premises     18  

i



--------------------------------------------------------------------------------



 



             
14.
  CONDEMNATION     19    
15.
  ASSIGNMENT AND SUBLETTING     20    
 
  A. Landlord’s Consent     20  
 
  B. Excess Rent     21    
16.
  SURRENDER     21    
17.
  DEFAULTS AND REMEDIES     21    
 
  A. Default     21  
 
  B. Right of Re-Entry     22  
 
  C. Termination of Right to Possession     22  
 
  D. Termination of Lease     22  
 
  E. Other Remedies     22  
 
  F. Bankruptcy     23  
 
  G. Waiver of Trial by Jury     23  
 
  H. Venue     23    
18.
  HOLDING OVER     23    
19.
  SECURITY DEPOSIT     23    
20.
  SUBSTITUTION OF OTHER PREMISES     23    
21.
  ESTOPPEL CERTIFICATE     24    
22.
  SUBORDINATION     24    
23.
  QUIET ENJOYMENT     25    
24.
  BROKER     25    
25.
  NOTICES     25    
26.
  MISCELLANEOUS     26    
 
  A. Successors and Assigns     26  
 
  B. Entire Agreement     26  
 
  C. Time of Essence     26  
 
  D. Execution and Delivery     26  
 
  E. Severability     26  
 
  F. Governing Law     26  
 
  G. Attorneys’ Fees     26  
 
  H. Delay in Possession     26  
 
  I.  Joint and Several Liability     27  
 
  J.  Force Majeure     27  
 
  K. Captions     27  
 
  L.  No Waiver     27  
 
  M. Limitation of Liability     27  
 
  N. Parking     27  
 
  O. Storage Space     27  
 
  N. Signage     28  
 
  Q. Miami Hall Access     28  
 
  C. Existing EDS Space     28  

ii



--------------------------------------------------------------------------------



 



EXHIBITS

  A.   Floor Plan     B.   Workletter     C.   Rules and Regulations     D.  
Intentionally omitted     E.   Janitorial Specifications     F.   Proposed ADS
Expansion Space

iii



--------------------------------------------------------------------------------



 



LEASE
     THIS LEASE (“Lease”) is made as of the                      day of
                                        ,                     , between MILFORD
PARTNERS, LLC, a Delaware limited liability company (“Landlord”), and ADS
ALLIANCE DATA SYSTEMS, INC., a Delaware corporation (“Tenant”), for space in the
building commonly known as Ridgewood Corporate Center, 1000 Summit Drive,
Milford, Ohio (such building, together with the land upon which it is situated
and common areas, including sidewalks, parking areas and landscaped areas, being
herein referred to as the “Building”). The following schedule (the “Schedule”)
sets forth certain basic terms of this Lease:
SCHEDULE

          1.   Premises — Suite Number: 200, located on the first floor of the
Building, as shown in the attached Exhibit A.
 
        2.   Commencement Date: Earlier (i) Tenant’s occupancy of the Premises
or (ii) December 13, 2004 (See Section 26.H)
 
       
3.
  Expiration Date:   March 31, 2015
 
       
4.
  Rentable Square Feet of the Premises:    32,507
 
       
5.
  Rentable Square Feet of the Building:    196,055
 
       
6.
  Base Rent:    

                  Period   Annually   Monthly
Commencement Date through March 31, 2005
    0       0  
4/1/05 — 3/31/07
  $ 290,937.65     $ 24,244.80  
4/1/07 — 3/31/08
    299,714.54       24,976.21  
4/1/08 — 3/31/09
    308,816.50       25,734.71  
4/1/09 — 3/31/10
    318,243.53       26,520.29  
4/1/10 — 3/31/11
    327,670.56       27,305.88  
4/1/11 — 3/31/12
    337,422.66       28,118.56  
4/1/12 — 3/31/13
    347,499.83       28,958.32  
4/1/13 — 3/31/14
    357,902.07       29,825.17  
4/1/14 — 3/31/15
    368,629.38       30,719.12  

         
7.
  Tenant’s Proportionate Share:    16.581%
 
       
8.
  CPI Factor: Intentionally Omitted    

 



--------------------------------------------------------------------------------



 



         
 
       
9.
  Base Year: Intentionally Omitted    
 
       
10.
  Security Deposit:   None
 
       
11.
  Broker(s): Cincinnati Capital Properties arid PRG Realty Partners    
 
       
12.
  Guarantor(s):   None

    Exhibits:

  A.   Floor Plan     B.   Workletter     C.   Rules and Regulations     D.  
Intentionally omitted     E.   Janitorial Specification     F.   Proposed ADS
Expansion Space

2



--------------------------------------------------------------------------------



 



     1. DEMISE AND TERM. A. Landlord leases to Tenant and Tenant leases from
Landlord the premises (the “Premises”) described in Item 1 of the Schedule and
shown on the plan attached hereto as Exhibit A, subject to the covenants and
conditions set forth in this Lease, for a term (the “Term”) commencing on the
date (the “Commencement Date”) described in Item 2 of the Schedule and expiring
on the date (the “Expiration Date”) described in Item 3 of the Schedule, unless
terminated earlier as otherwise provided in this Lease.
     B. Option to Extend Term. Tenant, by written notice to Landlord given no
later than six (6) full calendar months prior to the Expiration Date of this
Lease (as the same may be extended), shall have the option to extend this Lease
for two (2) additional consecutive five (5) year periods (each an “Option
Period” and collectively the “Option Periods”) commencing on the expiration of
the Term of this Lease, pursuant to all of the terms, covenants, and conditions
of this Lease and at the Fair Market Rent (as defined below) provided that at
the time the notice hereinabove referred to is given and at the time any Option
Period commences, and at all times in between, Tenant is not in default beyond
any applicable cure period hereunder. “Fair Market Rent” as used herein, shall
mean, as of any date, the then prevailing annual rental rate being charged in
comparable buildings in the Milford, Ohio submarket and surrounding areas,
comparable to the space in the building of which the Premises form a part for
which such determination is being made after taking into consideration the
following (to the extent that same are applicable under the circumstances in
question):

  1.   Location, quality and age of the building;     2.   Use and size of the
space in question;     3.   Location and/or floor level within the building;    
4.   Definitions of “net rentable area” and “net useable area”;     5.   Extent
of leasehold improvement allowance (specifically not taking into consideration
existing leasehold improvements but contemplating an allowance for painting and
carpeting of the Premises using Building standard materials);     6.   Rent and
other monetary abatements (including, with respect to base rental, operating
expenses, ad valorem/real estate taxes and parking charges);     7.   Inclusion
of parking charges in rental;     8.   Lease takeover/assumptions;     9.  
Moving allowances;     10.   Relocation allowances;     11.   Refurbishment and
repainting allowances;

3



--------------------------------------------------------------------------------



 



  12.   Any other concessions or inducements;     13.   Extent of services
provided or to be provided by the landlord;     14.   Distinction between
“gross” and “net” lease;     15.   Base year or dollar amount for operating
expenses escalation purposes (both operating costs and ad valorem/real estate
taxes);     16.   Any other adjustments (including by way of indices) to base
rental;     17.   Credit standing and financial stature of tenant;     18.  
Term or length of lease;     19.   Any other matter or condition deemed relevant
by the parties.

     Landlord shall deliver written notice to Tenant of Landlord’s proposed Fair
Market Rent not less than two hundred seventy (270) days and not more than three
hundred thirty (330) days in advance of the time that Tenant is required to
exercise any election to extend the Term of this Lease (“Landlord’s FMR
Notice”). Within thirty (30) days of Tenant’s receipt of Landlord’s FMR Notice,
Tenant shall notify Landlord that it either (a) accepts the Fair Market Rent set
forth in Landlord’s FMR Notice; or (b) rejects the Fair Market Rent set forth in
Landlord’s FMR Notice. If Tenant elects to accept the Fair Market Rent set forth
in Landlord’s FMR Notice, this Lease shall be amended to reflect the Landlord’s
proposed Fair Market Rent for the Option Period and the extended Expiration
Date. If Tenant fails to respond to Landlord’s FMR Notice, Tenant shall be
deemed to have rejected Landlord’s proposed Fair Market Rent, as set forth in
Landlord’s FMR Notice.
     If Tenant rejects the Fair Market Rent set forth in Landlord’s FMR Notice
or if Tenant fails to respond to Landlord’s FMR Notice, the parties, acting in
good faith, shall have a period of thirty (30) days in which to agree upon the
Fair Market Rent for the Option Period, said 30 day period to commence at the
expiration of the thirty (30) day period permitted to Tenant to accept or reject
the Fair Market Rent specified in Landlord’s FMR Notice. If the parties are
unable to agree upon the Fair Market Rent within said thirty (30) day period,
Tenant’s right to extend the Lease shall be deemed of no force and affect and
this Lease shall be deemed to have expired on the Expiration Date, or, if this
Lease has previously been extended, upon such extended Expiration Date.
     2. RENT.
     A. Definitions. For purposes of this Lease, the following terms shall have
the following meanings:

  (i)   “Base Year”: Intentionally Omitted     (ii)   “CPI Factor”:
Intentionally Omitted

4



--------------------------------------------------------------------------------



 



  (iii)   “Consumer Price Index”: Intentionally Omitted     (iv)   “Expenses”
shall mean all expenses, costs and disbursements (other than Taxes) paid or
incurred by Landlord in connection with the ownership, management, maintenance,
operation, replacement and repair of the Building, including exterior common
areas, including (without limitation) the cost of electricity, steam, water,
gas, fuel, heating, lighting, air conditioning, window cleaning, common area
janitorial service, snow removal, maintenance, replacements and repairs of the
Building’s heating, ventilation and air conditioning systems, parking area
restriping and repairing, maintenance of detention and retention areas, maintain
the building directory and other signage, insurance, including (without
limitation) fire, extended coverage, liability, workmen’s compensation, rent
loss, elevator or any other insurance carried by Landlord and applicable to the
Building, cost and expense of any cafeteria operations, fitness centers,
management fees, painting, uniforms, supplies, sundries, reserves, sales or use
taxes on supplies or services, cost of wages and salaries of all persons engaged
in the operation, administration, maintenance and repair of the Building, and
fringe benefits, including (without limitation) social security taxes,
unemployment insurance taxes, cost for providing coverage for disability
benefits, cost of any pension, hospitalization, welfare or retirement plans, or
any other similar or like expenses incurred under the provisions of any
collective bargaining agreement, or any other cost or expense which Landlord
pays or incurs to provide benefits for employees so engaged in the operation,
administration, maintenance and repair of the Building, the charges of any
independent contractor who, under contract with Landlord or its representative,
does any of the work of operating, maintaining or repairing of the Building, and
legal and accounting expenses. Expenses shall not include: (a) costs of tenant
alterations; (b) interest and principal payments on mortgages (except interest
on the cost of any capital improvements for which amortization may be included
in the definition of Expenses) or any rental payments on any ground leases;
(c) leasing commissions; (d) any cost or expenditure for which Landlord is
reimbursed, whether by insurance proceeds or otherwise, except through
Adjustment Rent (hereinafter defined); (e) legal expenses of negotiating leases
(f) janitorial expense for individual tenant’s premises (where such services
have been contracted for separately by the tenant in question); or
(g) additional insurance premiums caused by any other tenants’ extra hazardous
use of its premises or the Building. Expenses shall be at competitive rates and
amounts for the operation of a first class building of similar size and quality
in the greater Cincinnati metropolitan area. Landlord shall be deemed to have
complied

5



--------------------------------------------------------------------------------



 



      with the foregoing so long as it has competitively bid contracts for
Expenses, it being understood that Landlord shall have the right, in its sole
discretion, to choose contractors for common area services using reasonable
judgment, based on price, qualifications and reliability. Expenses shall be
determined on a cash or accrual basis, as Landlord may elect, based on generally
accepted accounting principles, consistently applied.         Notwithstanding
anything contained herein to the contrary, (l)Tenant acknowledges that:
(i) Landlord currently operates the heating, ventilating and air conditioning
(“HVAC”) system at the Building twenty four (24) hours per day and includes the
cost of such 24 hour operation in Expenses; (ii) Landlord is currently
investigating the modification of its HVAC system into a so-called “zoned”
system, which will permit Landlord to charge back to the tenants of the
Building, on an individual usage basis, for operation of the HVAC system beyond
Building standard hours (which are 7:00 a.m. to 6:00 p.m. Monday through Friday
and 8:00 a.m. to 12:00 p.m. Saturdays, for purposes of HVAC operation); and (2)
Tenant agrees that (i) until such time, if any, as the HVAC system has been
modified as contemplated in this paragraph, the costs of 24 hour operation shall
be included in Expenses; and (ii) at such time as the HVAC system has been
modified as contemplated herein, Tenant shall reimburse Landlord for the cost of
after hours HVAC as Rent hereunder, and within ten (10) days after demand
therefor, for all overtime usage (being all usage beyond the standard operating
hours for the building from time to time, but not less than the hours specified
in 2A. (iv)). Such reimbursement shall be at Landlord’s actual cost without any
markup on per hour basis.     (v)   “Rent” shall mean Base Rent, Adjustment
Rent, and any other sums or charges due by Tenant hereunder.     (vi)   "Taxes”
shall mean all taxes, assessments and fees levied upon the Building, the
property of Landlord located therein or the rents collected therefrom, by any
governmental entity based upon the ownership, leasing, renting or operation of
the Building, including all costs and expenses of protesting any such taxes,
assessments or fees. Taxes shall not include any net income, capital stock,
succession, transfer, franchise, gift, estate or inheritance taxes; provided,
however, if at any time during the Term, a tax or excise on income is levied or
assessed by any governmental entity, in lieu of or as a substitute for, in whole
or in part, real estate taxes or other ad valorem taxes, such tax shall
constitute and be included in Taxes. For the purpose of determining Taxes for
any given year, the amount to be included for such year shall, at Landlord’s
option,

6



--------------------------------------------------------------------------------



 



      be either Taxes which are assessed or become a lien during such year or
Taxes which are due for payment or paid during such year.         Taxes billed
to Tenant shall reflect a proportionate share of the benefit of any tax
abatement or reduction agreements with county or state authorities, if and to
the extent received by Landlord. Landlord makes no representations or warranties
with respect to the continued existence of such abatement/reduction agreements.
    (vii)   “Tenant’s Proportionate Share” shall mean the percentage set forth
in Item 7 of the Schedule which has been determined by dividing the Rentable
Square Feet of the Premises by the Rentable Square Feet of the Building.    
(viii)   “Prime Rate” shall mean the highest of the Prime Rates as reported in
the Money Rate Section of The Wall Street Journal. If The Wall Street Journal no
longer publishes the Prime Rate as an index, Landlord may substitute a
comparable index including the Prime Rate or reference rate of a reputable
financial institution.

     B. Components of Rent. Tenant agrees to pay the following amounts to
Landlord at the office of the Building or at such other place as Landlord
designates:

  (i)   Base rent (“Base Rent”) to be paid in monthly installments in the amount
set forth in Item 6 of the Schedule in advance on or before the first day of
each month of the Term, without demand, except that Tenant shall pay the first
month’s Base Rent upon execution of this Lease.     (ii)   Adjustment rent
(“Adjustment Rent”) in an amount equal to Tenant’s Proportionate Share of
Expenses and Taxes. Prior to each calendar year, or as soon as reasonably
possible, Landlord shall estimate and notify Tenant of the amount of Adjustment
Rent due for such year, and Tenant shall pay Landlord one-twelfth of such
estimate on the first day of each month during such year. Such estimate may be
revised by Landlord whenever it obtains information relevant to making such
estimate more accurate. After the end of each calendar year, Landlord shall
deliver to Tenant a report setting forth the actual Expenses and Taxes for such
calendar year and a statement of the amount of Adjustment Rent that Tenant has
paid and is payable for such year. Within thirty (30) days after receipt of such
report or reports, Tenant shall pay to Landlord the amount of Adjustment Rent
due for such calendar year minus any payments of Adjustment Rent made by Tenant
for such year, it being acknowledged by Tenant that in the event Landlord
separately reports actual Expenses and actual Taxes for a calendar year,
Landlord may reasonably allocate Adjustment Rent

7



--------------------------------------------------------------------------------



 



      paid by Tenant for such calendar year between Expenses and Taxes for such
calendar year. If Tenant’s estimated payments of Adjustment Rent exceed the
amount due Landlord for such calendar year, Landlord shall apply such excess as
a credit against Tenant’s other obligations under this Lease or refund such
excess to Tenant if the Term has already expired within thirty (30) days of the
expiration of the Term (retaining so much of such excess as may be reasonably
required to cover the estimated obligations of Tenant past the expiration of the
Term), provided Tenant is not then in default hereunder. Any sum due from
Landlord to Tenant under the provisions of the preceding sentence shall bear
interest from the date due until the date paid at the annual rate of five
percentage points (5%) above the Prime Rate then in effect, but in no event
higher than the maximum rate permitted by law.     (iii)   Index rent (“Index
Rent”): Intentionally Omitted

     C. Payment of Rent. The following provisions shall govern the payment of
Rent: (i) if this Lease commences or ends on a day other than the first day or
last day of a calendar year, respectively, the Rent for the year in which this
Lease so begins or ends shall be prorated and the monthly installments shall be
adjusted accordingly; (ii) all Rent shall be paid to Landlord without offset or
deduction, and the covenant to pay Rent shall be independent of every other
covenant in this Lease; (iii) if during all or any portion of any year the
Building is not fully rented and occupied (fully rented and occupied shall mean
that ninety-five percent (95%) of the Rentable Square Feet of the Building is
occupied by tenants under lease), Landlord may elect to make an appropriate
adjustment of variable Expenses for such year to determine the Expenses that
would have been paid or incurred by Landlord had the Building been fully rented
and occupied for the entire year and the amount so determined shall be deemed to
have been the Expenses for such year; (iv) any sum due from Tenant to Landlord
which is not paid when due shall bear interest from the date due until the date
paid at the annual rate of five percentage (5%) points above the Prime Rate then
in effect, but in no event higher than the maximum rate permitted by law (the
“Default Rate”); and, in addition, Tenant shall pay Landlord a late charge for
any Rent payment which is paid more than five (5) days after its due date equal
to five percent (5%) of such payment; (v) if changes are made to this Lease or
the Building changing the number of square feet contained in the Premises or in
the Building, Landlord shall make an appropriate adjustment to Tenant’s
Proportionate Share; (vi) Tenant, or an independent certified accounting firm
retained by Tenant on an hourly fee basis (and not on a contingency fee basis),
shall have the right to inspect Landlord’s accounting records relative to
Expenses and Taxes during normal business hours at any time within thirty
(30) days following the furnishing to Tenant of the annual statement of
Adjustment Rent; and, unless Tenant shall take written exception to any item in
any such statement within such thirty (30) day period, such statement shall be
considered as final and accepted by Tenant; (vii) in the event of the
termination of this Lease prior to the determination of any Adjustment Rent,
Tenant’s agreement to pay any such sums and Landlord’s obligation to refund any
such sums (provided Tenant is not in default hereunder) shall survive the
termination or expiration of this Lease; (viii) no adjustment

8



--------------------------------------------------------------------------------



 



to the Rent by virtue of the operation of the rent adjustment provisions in this
Lease shall result in the payment by Tenant in any year of less than the Base
Rent shown on the Schedule; (ix) Landlord may at any time change the fiscal year
of the Building; (x) each amount owed to Landlord under this Lease for which the
date of payment is not expressly fixed shall be due on the same date as the Rent
listed on the statement showing such amount is due; and (xi) if Landlord fails
to give Tenant an estimate of Adjustment Rent prior to the beginning of any
calendar year, Tenant shall continue to pay Adjustment Rent at the rate for the
previous calendar year until Landlord delivers such estimate, at which time
Tenant shall pay retroactively the increased amount for all previous months of
such calendar year.
     3. USE. Tenant will use the Premises solely for office and storage purposes
consistent with a first class office and research park and no other purposes.
Tenant will not use the Premises for retail or manufacturing purposes and will
not cause or permit any waste or damage to the Premises, the Building or the
land upon which the Building is located and will not occupy or use the Premises
for any business or purpose which is unlawful, hazardous, unsanitary, noxious or
offensive or which unreasonably interferes with the business operations of other
tenants in the Building. If the nature of Tenant’s use or occupancy of the
Premises causes any increase in Landlord’s insurance premiums over and above
those chargeable for use of the Premises for office and storage of items which
are not extra-hazardous and which do not contain hazardous substances then
Tenant will pay the resulting increase within 10 days after its receipt of a
statement from Landlord setting forth the amount thereof.
     4. HAZARDOUS SUBSTANCES. Landlord represents to Tenant that, to Landlord’s
knowledge, as of the Commencement Date, there are no Hazardous Substances in the
Premises or Building in violation of any applicable laws. Tenant acknowledges
that the term “to Landlord’s knowledge” means that Landlord’s knowledge is
limited to that certain Phase I Environmental Report dated June 14, 1999,
prepared by Eckland Consultants, Inc., and that Landlord has performed no
further investigation. In no event shall Tenant be held liable or responsible
for any pre-existing Hazardous Substances in the Premises or from Hazardous
Substances placed in the Premises during Tenant’s occupancy by Landlord or
Landlord’s agents, contractors or invitees, or any other tenant of the Building.
Tenant will not itself, nor permit others to, use, store, generate, treat or
dispose of any Hazardous Substance (as hereinafter defined) on or about the
Premises, except for immaterial amounts that are exempt from or do not give rise
to any violation of applicable law and then only to the extent handled, stored,
used, and disposed of in accordance with all Environmental Laws (hereinafter
defined). Tenant agrees to indemnify, defend and hold Landlord harmless from any
liability or expense (including, without limitation, the fees of Landlord’s
attorneys and consultants and the cost of any required remediation or clean-up)
incurred by or claimed against Landlord as a result of Tenant’s breach of the
covenant contained in this paragraph. The foregoing covenant will survive the
expiration or termination of this Lease. The term “Hazardous Substance” means
any “hazardous substance”, “toxic substance” (as those terms are defined in the
Comprehensive Environmental Response, Compensation and Liability Act),
“hazardous waste” (as that term is defined in the Resource Conservation Recovery
Act). and as the foregoing terms may be defined in any other applicable state or
federal laws, rules, regulations, orders, or ordinances (“Environmental Laws”),
polychlorinated biphenyls, asbestos, radioactive material or any other
pollutant, contaminant or hazardous, dangerous or toxic material or substance
which is regulated by any

9



--------------------------------------------------------------------------------



 



federal, state or local law, regulation, ordinance or requirement. Landlord
agrees to indemnify, defend and hold harmless Tenant from and against any
liability or expenses, including, without limitation, reasonable attorneys’ fees
and costs of litigation incurred by Tenant in connection with the use by
Landlord of any portion of the Building for any activities involving, directly
or indirectly, the use, generation, treatment, storage or disposal of any
Hazardous Substance, but excluding instances where Tenant, or anyone having
access to the Building by through or under Tenant has utilized the Premises or
Building in violation of this Section 4. Notwithstanding the foregoing,
Landlord’s indemnification is limited to actual out of pocket costs incurred by
Tenant and excludes any consequential or other damages.
     5. CONDITION OF PREMISES.
     A. Condition at Turnover. Tenant’s taking possession of the Premises shall
be conclusive evidence that the Premises were in good order and satisfactory
condition when Tenant took possession. No agreement of Landlord to alter,
remodel, decorate, clean or improve the Premises or the Building (or to provide
Tenant with any credit or allowance for the same), and no representation
regarding the condition of the Premises or the Building, have been made by or on
behalf of Landlord or relied upon by Tenant, except as stated in the Workletter
attached hereto as Exhibit B, if any. With the exception of the Workletter,
Tenant agrees to accept the Premises in its as is, where located condition, all
work to be performed at the Premises, if any to be performed by Tenant at
Tenant’s sole cost and expense and hereinafter referred to as “Tenant’s Work”.
Notwithstanding the foregoing, all Building systems shall be in working order at
the time of delivery of possession and all windows in the Premises shall have
Building standard window treatments. If any Landlord Work is indicated in
Exhibit B, Landlord shall obtain customary one year warranties on new
construction. Warranties received in connection with Landlord’s work shall inure
to the benefit of Tenant.
     B. Substantial Completion Date. Subject to the provisions of Section 26.J.
and Exhibit B hereof, Landlord agrees that it will substantially complete
Landlord’s Work as defined in Exhibit B hereof on or before the date which is
ninety (90) days from the date of mutual execution and delivery of this Lease
(“Substantial Completion Date”). “Substantially Complete” and “Substantial
Completion” have the meaning set forth in Exhibit B. The Substantial Completion
Date shall be deemed automatically extended by a period equivalent to any
additional time required therefor caused by Tenant’s (i) changes in the
Workletter, (ii) failure to specify finishes within the time set forth in
Exhibit B, or (iii) interference with Landlord’s timely performance of
Landlord’s Work. The foregoing are hereinafter referred to as “Tenant Delays”.
In the case of a Change Order (as defined in Exhibit B), the parties shall
evidence any delay in the Substantial Completion Date at the time of entering
into the signed Change Orders described in this Section 5, which Change Orders
shall contain the new estimated Substantial Completion Date. With respect to
Tenant’s failure to timely select finishes, the extension of the Substantial
Completion Date shall be automatic and proportionate, based upon the number of
days in excess of three (3) business days from request for either approval or
selection of finish items until Landlord’s receipt of written confirmation of
the same. Any claim of interference with the performance of Landlord’s Work
shall be made in writing. Landlord’s Work shall comply with applicable codes

10



--------------------------------------------------------------------------------



 



including, without limitation, the Americans with Disabilities Act, to the
extent the same relate hereto.
     C. Delay in Substantial Completion. Subject to the provisions of this
Section 5.C. and Exhibit B, Landlord agrees, if a delay occurs in completion of
Landlord’s Work beyond the Substantial Completion Date, which delay is not the
result of force majeure (as described in Section 26.J. hereof), or Tenant Delays
(except for any delays in installation of the fiber optics line described in
Exhibit B, which Tenant acknowledges is not entirely within Landlord’s control),
then Tenant shall be entitled to a rent abatement of Fifteen Thousand Dollars
($15,000.00) per month for each month beyond December 13, 2004 that Landlord
fails to deliver possession of the Premises to Tenant with Landlord’s Work
Substantially Complete, not to exceed Sixty Thousand Dollars ($60,000.00) in the
aggregate. Said sum shall be prorated for any partial month.
     D. Revisions to Landlord’s Work. Landlord shall not be required to make any
changes, additions or alterations to Landlord’s Work (as the same is reflected
in Exhibit B hereof) until Landlord and Tenant have entered into an appropriate
Change Order evidencing Tenant’s agreement to pay all excess costs (over and
above Landlord’s original costs) resulting from such Change Order.
     E. Landlord’s Contribution. So long as Tenant is not in default of this
Lease after the notice, and beyond any applicable cure period, set forth in
Section 17 hereof, Landlord shall pay to Tenant, as “Landlord’s Contribution”
the sum of $5.00 per rentable square foot of floor area of the Premises, to be
used for Tenant’s relocation costs, which amount shall be paid within thirty
(30) days of the last to occur of all of the following:

  (i)   Tenant shall have furnished detailed evidence of such relocation costs
(consisting of an invoice from its moving company.); and     (ii)   If such
costs involve lienable work items, Tenant shall have furnished evidence
satisfactory to Landlord that the work in question has been completed and paid
for in full and that all liens that have been or may be filed have been released
and satisfied; and     (iii)   Tenant shall have taken possession of and be
conducting business from the Premises.

     F. Increase in Landlord’s Contribution. Tenant may request by written
notice to Landlord, an increase in Landlord’s Contribution by an amount equal to
Five and No/100 Dollars ($5.00) per rentable square foot of the Premises (the
“Additional Contribution”). If Tenant elects to increase Landlord’s Contribution
by the Additional Contribution, then (a) the Additional Contribution (principle
and interest) shall be amortized over a five (5) year period at an interest rate
equal to Landlord’s borrowing cost together with any associated expenses and the
Monthly Base Rent payable hereunder shall be increased by the amount of
principle and interest resulting therefrom; (b) the

11



--------------------------------------------------------------------------------



 



Additional Contribution shall be considered part of Landlord’s Contribution for
all purposes hereunder; and (c) the parties shall amend this Lease within
fifteen (15) days of Tenant’s election to evidence the increase in Base Rent.
     6. UTILITIES. Tenant, at Tenant’s sole cost and expense, will pay all costs
associated with the provision of all utility services to the Premises,
including, without limitation, telephone, gas, electricity, water and sewer
service. To the extent possible, all utility services will be separately metered
by Tenant, at Tenant’s sole cost and expense, to the Premises and placed in
Tenant’s name. If it is not possible to place a utility service on a separate
meter in Tenant’s name, then all costs associated with the provision of such
utility service to the Premises will, at Landlord’s option, either: (a) be
billed directly by Landlord to Tenant and paid by Tenant within 10 days after
its receipt of such billing; or (b) included as part of Expenses and paid by
Tenant in accordance with the provisions of Section 2 above. Landlord will not
be liable to Tenant, nor will Tenant be relieved of any obligation hereunder if
any utility service to the Premises is interrupted for any reason, provided,
however, if power, water or HVAC services to the Premises are interrupted as a
result of Landlord’s act or negligence and Tenant is unable to operate its
business from the Premises for a period of two (2) consecutive business days,
then Base Rent and Adjustment Rent shall be abated until such services are
restored.
     Except to the extent of the requirement to provide access to a fiber optics
line as required by Exhibit B, Landlord shall have no obligation or duty to
provide Tenant with any telecommunications devices or other forms of data
delivery services. Tenant covenants and agrees to make all arrangements and to
enter into such contracts or other agreements as may be necessary, from
time-to-time, for Tenant’s telecommunications and data delivery services in the
Premises. Tenant shall pay all charges, including but not limited to the cost of
installation of necessary wiring, conduits and equipment for all such
telecommunication and data delivery systems. In the event Tenant shall desire to
use any portion of the Building not within the Premises for any equipment that
will provide, improve, add or in any way serve the telecommunication or data
delivery services of, for or to Tenant, Tenant shall obtain the prior written
approval of the Landlord. Tenant shall provide to Landlord such plans and
specifications therefor as may be requested by Landlord in the exercise of the
reasonable business judgment of Landlord. In addition to the foregoing, Landlord
shall have the right to require that, in connection with the installation,
maintenance, repair, replacement and any other use of the foregoing, Tenant
provide to Landlord such waivers and indemnities (as they relate to said
equipment, the security therefor, the non-exclusive nature of any grant by
Landlord for the use of any portion of the Building for such purposes, and any
damages or injury that may be sustained by Tenant or its business or operations
from such installation, maintenance, repair, replacement or use) as may be
requested by Landlord in the exercise of its reasonable business judgment.
     7. MAINTENANCE AND REPAIR.
     A. Tenant Obligations. With the exception of the obligations of the
Landlord set forth in Section 7.B,Tenant will at its sole expense maintain the
Premises in a first-class condition and repair. Tenant’s maintenance obligation
will extend to and include, without limitation, the repair and replacement, if
necessary, of all trade fixtures, trade equipment and subsequent to completion
of Landlord’s Work (being those items defined in Exhibit A and B), any HVAC
units, generators, mechanical and other systems

12



--------------------------------------------------------------------------------



 



located within the Premises installed in connection with the operation of
Tenant’s business. Any repairs or replacements made to the Premises by Tenant
pursuant to this Section 7 will be made in a workmanlike manner with materials
at least equal in quality and grade to those originally contained within the
Premises. Landlord will provide for janitorial and trash removal services for
Tenant for the Premises as contemplated in Exhibit E hereof and Tenant shall
promptly pay all costs associated with such services, as Rent hereunder, in the
same manner as Tenant pays Operating Expenses.
     B. Landlord Obligations. Landlord will maintain the roof, windows and
exterior walls of the Building and all common areas, including but not limited
to, parking areas, door hardware, interior Building hallways and exterior
sidewalks and walkways, central Building utility systems (to the extent not the
obligation of a public utility company) and other central Building systems,
including, without limitation all fire extinguishers, pull downs, smoke
detectors, card readers and security cameras, any supplemental HVAC units added
by Landlord pursuant to this Section 7.B. and common area lighting serving the
Building, in a first-class condition and order of repair. Landlord’s obligations
with respect to the Premises shall include the following:
     a) Landlord shall maintain the electrical system within the Premises
(consisting of wiring, and outlets), but excluding any portion of such system
located in the cubicles shown on Exhibit A, which shall be Tenant’s
responsibility;
     b) heating, ventilating and air conditioning (“HVAC”) systems within the
Premises, as necessary to maintain a temperature within the Premises of 72
degrees in the office area and 68 degrees in the computer room (with thermostat
to be controlled by Tenant), it being agreed by Tenant that Tenant shall
reimburse Landlord for all after-hours usage as Rent hereunder. Landlord agrees
that Landlord will install supplemental HVAC units as necessary to maintain such
temperature;
     c) monthly pest control;
     d) Landlord shall cause the common areas of the Building (including,
without limitation, the private drive to the Building) to be plowed and salted
as often as reasonably necessary to keep the same reasonably free of snow and
ice; and
     e) Landlord agrees to have the backup generator at the Building serviced
and maintained in accordance with generally accepted practice, but at least once
per calendar year.
     Notwithstanding the foregoing, Tenant (and not Landlord) will be
responsible for the payment of all costs associated with Landlord’s maintenance
of the same if the need therefore arises due to the fault or negligence of
Tenant or its agents, employees, licensees or invitees. Landlord shall have no
obligation to maintain, repair or replace Tenant’s trade fixtures, trade
equipment, or any other item installed in connection with its operations from
the Premises, (e.g., HVAC units, generators, etc.). All costs incurred by
Landlord in connection with the maintenance and repair of the foregoing items
will be considered Expenses and Tenant will pay its Proportionate Share thereof
pursuant to Section 2 above. Except as otherwise expressly

13



--------------------------------------------------------------------------------



 



provided in Sections 5 and 7 of this Lease, Landlord will not at any time be
required to make any improvements, repairs, replacements or alterations to the
Premises.
     8. RULES AND REGULATIONS. Tenant shall observe and comply, and shall cause
its subtenants, assignees, invitees, employees, contractors and agents to
observe and comply, with the Rules and Regulations listed on Exhibit C attached
hereto and with such reasonable modifications and additions thereto as Landlord
may make from time to time. Landlord shall not be liable for failure of any
person to obey the Rules and Regulations. Landlord shall not be obligated to
enforce the Rules and Regulations against any person, and the failure of
Landlord to enforce any such Rules and Regulations shall not constitute a waiver
thereof or relieve Tenant from compliance therewith, provided, however, that
Landlord shall not discriminate against Tenant in the enforcement of such Rules
and Regulations. Tenant shall have access to the Building 24 hours a day, seven
(7) days per week, subject to regulation of freight and passenger elevator
service, reasonable security precautions, and Landlord’s rights to regulate
activities in the common area of the Building.
     9. CERTAIN RIGHTS RESERVED TO LANDLORD. Landlord reserves the following
rights, each of which Landlord may exercise without notice to Tenant and without
liability to Tenant, and the exercise of any such rights shall not be deemed to
constitute an eviction or disturbance of Tenant’s use or possession of the
Premises and shall not give rise to any claim for set-off or abatement of rent
or any other claim: (a) to change the name or street address of the Building or
the suite number of the Premises; (b) to install, affix and maintain any and all
signs on the exterior or interior of the Building; (c) to make repairs,
decorations, alterations, additions or improvements, whether structural or
otherwise, in and about the Building, and for such purposes to enter upon the
Premises, temporarily close doors, corridors and other areas of the Building and
interrupt or temporarily suspend services or use of common areas, and Tenant
agrees to pay Landlord for overtime and similar expenses incurred if such work
is done other than during ordinary business hours at Tenant’s request; (d) to
retain at all times, and to use in appropriate instances, keys to all doors
within and into the Premises; (e) to grant to any person or to reserve unto
itself the exclusive right to conduct any business or render any service in the
Building; (f) to show or inspect the Premises at reasonable times and, if
vacated or abandoned, to prepare the Premises for reoccupancy; (g) to install,
use and maintain in and through the Premises pipes, conduits, wires and ducts
serving the Building, provided that such installation, use and maintenance does
not unreasonably interfere with Tenant’s use of the Premises; (h) to take any
other action which Landlord deems reasonable in connection with the operation,
maintenance, marketing or preservation of the Building; and (i) to approve the
weight, size and location of safes or other heavy equipment or articles, which
articles may be moved in, about or out of the Building or Premises only at such
times and in such manner as Landlord shall direct, at Tenant’s sole risk and
responsibility. Any entry by Landlord under the provisions of subsections (c)(d)
and (f) hereof shall be upon prior oral notice and subject to Tenant’s
reasonable security requirements, except in emergency situations.
     10. ALTERATIONS.
     A. Requirements. Tenant shall not make any replacement, alteration,
improvement or addition to or removal from the Premises (collectively an
“alteration”) without the prior written consent of Landlord, which consent shall
not be unreasonably

14



--------------------------------------------------------------------------------



 



withheld. In the event Tenant proposes to make any alteration, Tenant shall,
prior to commencing such alteration, submit to Landlord for prior written
approval: (i) detailed plans and specifications; (ii) the names, addresses and
copies of contracts for all contractors; (iii) all necessary permits evidencing
compliance with all applicable governmental rules, regulations and requirements;
(iv) certificates of insurance in form and amounts required by Landlord, naming
Landlord, its managing agent and any other parties designated by Landlord as
additional insureds; and (v) all other documents and information as Landlord may
reasonably request in connection with such alteration. Tenant agrees to pay
Landlord’s reasonable charges for review of all such items and supervision of
the alteration. Neither approval of the plans and specifications nor supervision
of the alteration by Landlord shall constitute a representation or warranty by
Landlord as to the accuracy, adequacy, sufficiency or propriety of such plans
and specifications or the quality of workmanship or the compliance of such
alteration with applicable law. Tenant shall pay the entire cost of the
alteration and, if requested by Landlord, shall deposit with Landlord, prior to
the commencement of the alteration, security for the payment and completion of
the alteration in form and amount required by Landlord. Each alteration shall be
performed in a good and workmanlike manner, in accordance with the plans and
specifications approved by Landlord, and shall meet or exceed the reasonable
standards for construction and quality of materials established by Landlord for
the Building. In addition, each alteration shall be performed in compliance with
all applicable governmental and insurance company laws, regulations and
requirements. Each alteration shall be performed by Landlord or under Landlord’s
supervision, and in harmony with Landlord’s employees, contractors and other
tenants. Each alteration, whether temporary or permanent in character, which is
in the nature of a leasehold improvement, made by Landlord or Tenant in or upon
the Premises (excepting only Tenant’s furniture, equipment and trade fixtures
which for purposes here shall be deemed to include any generators, supplemental
HVAC units and security systems, so long as Tenant repairs all damage caused by
the removal of the foregoing item) shall become Landlord’s property and shall
remain upon the Premises at the expiration or termination of this Lease without
compensation to Tenant.
     B. Liens. Upon completion of any alteration, Tenant shall promptly furnish
Landlord with sworn owner’s and contractors’ statements and full and final
waivers of lien covering all labor and materials included in such alteration.
Tenant shall not permit any mechanic’s lien to be filed against the Building, or
any part thereof, arising out of any alteration performed, or alleged to have
been performed, by or at the direction of Tenant or its contractors,
subcontractors or agents. If any such lien is filed, Tenant shall within ten
(10) days thereafter have such lien released of record or deliver to Landlord a
bond in form, amount, and issued by a surety satisfactory to Landlord, or such
other security as Landlord or its mortgagee may reasonably require, indemnifying
Landlord against all costs and liabilities resulting from such lien and the
foreclosure or attempted foreclosure thereof. If Tenant fails to have such lien
so released or to deliver such bond to Landlord, Landlord, without investigating
the validity of such lien, may pay or discharge the same, and Tenant shall
reimburse Landlord upon demand for the amount so paid by Landlord, including
Landlord’s expenses and attorneys’ fees.

15



--------------------------------------------------------------------------------



 



     11. INSURANCE. In consideration of the leasing of the Premises at the rent
stated herein, Landlord and Tenant agree to provide insurance and allocate the
risks of loss as follows:
     A. Tenant’s Insurance. Tenant, at its sole cost and expense but for the
mutual benefit of Landlord (when used in this Section 11.A. the term “Landlord”
shall include Landlord’s partners, beneficiaries, officers, agents, servants and
employees and the term “Tenant” shall include Tenant’s partners, beneficiaries,
officers, agents, servants and employees), agrees to purchase and keep in force
and effect during the term hereof, insurance which is available at commercially
reasonable rates and otherwise carried by tenants in the area, under policies
issued by insurers of recognized responsibility licensed to do business in the
State of Ohio with a Best’s rating of A-IX or better on all alterations,
additions, and improvements owned by Tenant, and on all personal property
located in the Premises, protecting Landlord and Tenant from damage or other
loss caused by fire or other casualty, including but not limited to vandalism
and malicious mischief, perils covered by extended coverage, theft, sprinkler
leakage, water damage (however caused), explosion, malfunction or failure of
heating and cooling or other apparatus, and other similar risks in amounts not
less than the full insurable replacement value of such property. Such property
insurance shall contain a replacement cost endorsement. Such insurance shall
also contain a clause pursuant to which the insurance carriers waive all rights
of subrogation against the Landlord with respect to losses payable under such
policies, and shall be written on a “per occurrence” basis, as opposed to
“claims made” basis.
Tenant also agrees to maintain commercial general liability insurance covering
Tenant as the insured party, and naming Landlord as an additional insured,
against claims for bodily injury and death and property damage occurring in or
about the Premises, with limits of not less than One Million Dollars
($1,000,000.00) per occurrence and Two Million Dollars ($2,000,000.00) general
aggregate.
Tenant shall, prior to commencement of the term, furnish to Landlord
certificates evidencing such coverage, which certificates shall state that such
insurance coverage may not be reduced or canceled without at least thirty
(30) days prior written notice to Landlord and Tenant. In the event Tenant shall
fail to procure such insurance, Landlord may at its option after giving Tenant
no less than ten (10) days prior written notice of its election to do so procure
the same for the account of Tenant and the cost thereof shall be paid to
Landlord as Rent upon receipt by Tenant of bills therefor.
     B. Landlord’s Insurance. Landlord agrees to purchase and keep in force and
effect commercial general liability insurance in an amount not less than Three
Million Dollars ($3,000,000.00) and insurance on the Building improvements with
a replacement cost endorsement (not including, however, any tenant improvements,
alterations or additions) against fire or other casualty, including but not
limited to vandalism and malicious mischief, perils covered by extended
coverage, theft, sprinkler leakage, water damage (however caused), explosion,
malfunction or failure of heating and cooling or other apparatus, and other
similar risks in a commercially reasonable amount. Landlord’s property insurance
shall contain a replacement cost endorsement.

16



--------------------------------------------------------------------------------



 



     C. Risk of Loss. By this Section 11, Landlord and Tenant intend that the
risk of loss or damage as described above be borne by responsible insurance
carriers to the extent above provided, and Landlord and Tenant hereby agree to
look solely to, and to seek recovery only from, their respective insurance
carriers in the event of a loss of a type described above to the extent that
such coverage is agreed to be provided hereunder. For this purpose, any
applicable deductible amount shall be treated as though it were recoverable
under such policies it being agreed, however, that reasonable deductibles under
Landlord’s insurance may be included in Expenses. Landlord and Tenant agree that
applicable portions of all monies collected from such insurance shall be used
toward the full compliance with the obligations of Landlord and Tenant under
this Lease in connection with damage resulting from fire or other casualty.
     D. All insurance required to be carried by the parties shall be written on
a “per occurrence” (as opposed to a “claims made” basis).
     12. TENANT’S AND LANDLORD’S RESPONSIBILITIES.
     A. Tenant’s Responsibilities. To the extent permitted by law, Tenant shall
assume the risk of responsibility for, have the obligation to insure against,
and indemnify Landlord and hold it harmless from, any and all liability for any
loss of or damage or injury to any person (including death resulting therefrom)
or property occurring in or on the Premises, regardless of cause, except for any
loss or damage caused by the gross negligence or willful misconduct of Landlord,
and its employees and agents, and Tenant hereby releases Landlord from any and
all liability for same. Tenant’s obligation to indemnify Landlord hereunder
shall include the duty to defend against any claims asserted by reason of such
loss, damage or injury and to pay any judgments, settlements, costs, fees and
expenses, including attorneys’ fees, incurred in connection therewith.
     B. Landlord’s Responsibilities. To the extent permitted by law, Landlord
shall assume the risk of responsibility for, have the obligation to insure
against, and indemnify Tenant and hold it harmless from, any and all liability
for any loss of or damage or injury to any person (including death resulting
therefrom) or property occurring in, on or about the Building excluding the
Premises, regardless of cause, except for any loss or damage caused by the gross
negligence or willful misconduct of Tenant, and its employees and agents, and
Landlord hereby releases Tenant from any and all liability for same. Landlord’s
obligation to indemnify Tenant hereunder shall include the duty to defend
against any claims asserted by reason of such loss, damage or injury and to pay
any judgments, settlements, costs, fees and expenses, including attorneys’ fees,
incurred in connection therewith.
     13. FIRE OR OTHER CASUALTY.
     A. Destruction of the Building. If the Building should be substantially
destroyed or materially damaged (as determined by Landlord or any then current
mortgagee of Landlord) by fire or other casualty, Landlord may, at its option,
terminate this Lease by giving written notice thereof to Tenant within thirty
(30) days of such casualty. In such event, the rent shall be apportioned to and
shall cease as of the date of

17



--------------------------------------------------------------------------------



 



such casualty. In the event Landlord does not exercise this option, then the
Premises shall be reconstructed and restored, at Landlord’s expense, to
substantially the same condition as they were prior to the casualty.
     B. Destruction of the Premises. If the Premises are damaged, in whole or in
part, by fire or other casualty, but the Building is not substantially destroyed
or materially damaged as provided above, then the parties hereto shall have the
following options:

  (i)   If, in Landlord’s reasonable judgment, the Premises cannot be
reconstructed or restored within two hundred seventy (270) days of such casualty
to substantially the same condition as they were in prior to such casualty,
Landlord may terminate this Lease by written notice given to Tenant within
thirty (30) days of the casualty. If, in Landlord’s reasonable judgment, the
Premises cannot be reconstructed or restored within two hundred seventy
(270) days of such casualty to substantially the same condition as they were in
prior to such casualty, but nonetheless Landlord does not so elect to terminate
this Lease, then Landlord shall notify Tenant, within sixty (60) days of the
casualty, of the amount of time necessary, as reasonably estimated by Landlord,
to reconstruct or restore the Premises. After receipt of such notice from
Landlord, Tenant may elect to terminate this Lease. This election shall be made
by Tenant by giving written notice to Landlord within thirty (30) days after the
date that Tenant receives Landlord’s notice. If neither party terminates this
Lease pursuant to the foregoing, Landlord shall proceed to reconstruct and
restore the Premises to substantially the same condition as they were in prior
to the casualty. In such event this Lease shall continue in full force and
effect to the balance of the term, upon the same terms, conditions and covenants
as are contained herein; provided, however, that the Rent shall be abated in the
proportion which the approximate area of the damaged portion bears to the total
area in the Premises, from the date of the casualty until substantial completion
of the reconstruction of the Premises.         Notwithstanding the above, if the
casualty occurs during the last twelve (12) months of the term of this Lease,
either party hereto shall have the right to terminate this Lease as of the date
of the casualty, which right shall be exercised by written notice to be given by
either party to the other party within thirty (30) days therefrom. If this right
is exercised, Rent shall be apportioned to and shall cease as of the date of the
casualty. After a casualty occurs during the last twelve (12) months of the term
of the Lease, Tenant may not exercise any renewal options without first
obtaining Landlord’s written consent.

18



--------------------------------------------------------------------------------



 



      Additionally, notwithstanding anything contained herein to the contrary,
Landlord shall have no duty to repair or restore the Premises or Building if the
damage is due to an uninsurable casualty, or if insurance proceeds are
insufficient to pay for such repair or restoration, or if the holder of any
mortgage, deed of trust or similar instrument applies proceeds of insurance to
reduce its loan balance and the remaining proceeds, if any, available to
Landlord are not sufficient to pay for such repair or restoration.     (ii)  
If, in Landlord’s reasonable judgment, the Premises are able to be restored
within two hundred seventy (270) days of such casualty to substantially the same
condition as they were prior to such casualty, Landlord shall so notify Tenant
within sixty (60) days of the casualty, and Landlord shall then proceed to
reconstruct and restore the damaged portion of the Premises, at Landlord’s
expense, to substantially the same condition as it was prior to the casualty,
Rent shall be abated in the proportion which the approximate area of the damaged
portion bears to the total area in the Premises from the date of the casualty
until substantial completion of the reconstruction repairs, and this Lease shall
continue in full force and effect for the balance of the term, upon the same
terms, conditions and covenants as are contained herein.     (iii)   In the
event Landlord undertakes reconstruction or restoration of the Premises pursuant
to subparagraph (i) or (ii) above, Landlord shall use reasonable diligence in
completing such reconstruction repairs, but in the event Landlord fails to
Substantially Complete the same within two hundred seventy (270) days from the
date of the casualty (except however, if under subparagraph (i) above Landlord
notified Tenant that it would take longer than two hundred seventy (270) days to
reconstruct or restore the Premises, but Tenant nonetheless elected not to
terminate the Lease but require Landlord to reconstruct or restore the Premises,
then the foregoing two hundred seventy (270) day period shall be extended to the
time period set forth in Landlord’s notice plus sixty (60) days), Tenant may, at
its option, terminate this Lease upon giving Landlord written notice to that
effect, whereupon both parties shall be released from all further obligations
and liability hereunder.

     14. CONDEMNATION. If the Premises or the Building is rendered permanently
untenantable by reason of a condemnation (or by a deed given in lieu thereof),
then either party may terminate this Lease by giving written notice of
termination to the other party within thirty (30) days after such condemnation,
in which event this Lease shall terminate effective as of the date of such
condemnation. If this Lease so terminates, Rent shall be paid through and
apportioned as of the date of such condemnation. If such condemnation does not
render the Premises or the Building untenantable, this Lease shall continue in
effect and, subject to the rights of any mortgagee of Landlord, Landlord shall
promptly restore the portion not condemned

19



--------------------------------------------------------------------------------



 



to the extent reasonably possible to the condition existing prior to the
condemnation. In such event, however, Landlord shall not be required to expend
an amount in excess of the proceeds received by Landlord from the condemning
authority. Landlord reserves all rights to compensation for any condemnation.
Tenant hereby assigns to Landlord any right Tenant may have to such
compensation, and Tenant shall make no claim against Landlord or the condemning
authority for compensation for termination of Tenant’s leasehold interest under
this Lease or interference with Tenant’s business.
     15. ASSIGNMENT AND SUBLETTING.
     A. Landlord’s Consent. Tenant shall not, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed
(subject to Landlord’s rights contained in Section 15.C below): (i) assign,
sublease, convey, mortgage, pledge or hypothecate or otherwise transfer this
Lease or any interest hereunder, or sublease the Premises, or any part thereof,
whether voluntarily or by operation of law; or (ii) permit the use of the
Premises by any person other than Tenant and its employees. Any such transfer,
sublease or use described in the preceding sentence (a “Transfer”) occurring
without the prior written consent of Landlord shall be void and of no effect.
Landlord’s consent to any Transfer shall not constitute a waiver of Landlord’s
right to withhold its consent to any future Transfer. Landlord’s consent to any
Transfer or acceptance of rent from any party other than Tenant shall not
release Tenant from any covenant or obligation under this Lease. Landlord may
require as a condition to its consent to any assignment of this Lease that the
assignee execute an instrument in which such assignee assumes the obligations of
Tenant hereunder. For the purposes of this paragraph, the transfer (whether
direct or indirect) of all or a majority of the capital stock in a corporate
Tenant (other than the shares of the capital stock of a corporate Tenant whose
stock is publicly traded), the sale of all or substantially all of the assets of
Tenant, or the merger, consolidation or reorganization of such Tenant and the
transfer of all or any general partnership interest in any partnership
comprising Tenant shall not be considered a Transfer, provided: (i) Tenant is
not in default of this lease beyond any applicable cure period; and (ii) Tenant
delivers written notice to Landlord of said transfer within thirty (30) days of
the effective date thereof, and if applicable, a copy of the transfer document
evidencing the assumption by such transferee of Tenant’s obligations hereunder.
       Notwithstanding anything to the contrary herein contained, Landlord
agrees that Tenant may assign this Lease, or sublet the Premises, to any
subsidiary or affiliated corporation (or other affiliated entity) of Tenant
without obtaining the prior written consent of Landlord (and without permitting
Landlord the right to terminate this Lease), provided that the following
conditions are met:

  (a)   That such assignment or subletting shall in no manner relieve Tenant of
any of the obligations undertaken by it under this Lease;     (b)   That such
permitted assignee or subtenant of Tenant to which this Lease may be assigned or
the Premises sublet agrees by a written instrument reasonably satisfactory to
Landlord to be bound by all the conditions, obligations and agreements contained
in this Lease including, without limitation, the permitted use;

20



--------------------------------------------------------------------------------



 



  (c)   That a fully executed copy of such assignment or sublease be delivered
to Landlord within thirty (30) days of the effective date of such assignment or
sublease; and     (d)   That any assignee or subtenant in possession of the
Premises shall during such possession for the term of the Lease or any extension
thereof, remain the wholly-owned subsidiary or affiliated corporation of Tenant.

        The term affiliate, as used herein, shall mean any corporation (or other
affiliated entity) directly or indirectly through one (1) or more intermediaries
controlling, controlled by or under common control with Tenant. The term
control, as used herein, shall mean the right to exercise, directly or
indirectly, fifty percent (50%) or more of the voting rights attributable to the
shares of the controlled corporation (or other affiliated entity).
   B. Excess Rent. If Tenant transfers its interest under this Lease, Tenant
shall pay to Landlord fifty percent (50%) of all rent and other consideration
received by Tenant in excess of the Rent paid by Tenant hereunder for the
portion of the Premises so transferred. Such rent shall be paid as and when
received by Tenant. In addition, Tenant shall pay to Landlord any reasonable
attorneys’ or other fees and expenses incurred by Landlord in connection with
any proposed Transfer, whether or not Landlord’s consent to such Transfer is
required hereunder.
        16. SURRENDER. Upon termination of the Term or Tenant’s right to
possession of the Premises, Tenant shall return the Premises to Landlord in good
order and condition, ordinary wear and damage by fire or other casualty
excepted. If Landlord requires Tenant to remove any alterations pursuant to
Section 10, then such removal shall be done in a good and workmanlike manner,
and upon such removal Tenant shall restore the Premises to its condition prior
to the installation of such alterations. If Tenant does not remove such
alterations after request to do so by Landlord, Landlord may remove the same and
restore the Premises, and Tenant shall pay the reasonable cost of such removal
and restoration to Landlord upon demand. Tenant shall also remove its furniture,
equipment, trade fixtures and all other items of personal property from the
Premises prior to expiration of the Term or termination of Tenant’s right to
possession of the Premises. If Tenant does not remove such items, Tenant shall
be conclusively presumed to have conveyed the same to Landlord without further
payment or credit by Landlord to Tenant, or at Landlord’s sole option such items
shall be deemed abandoned, in which event Landlord may cause such items to be
removed and disposed of at Tenant’s expense, which shall be 105% of Landlord’s
actual cost of removal, without notice to Tenant and without obligation to
compensate Tenant.
        17. DEFAULTS AND REMEDIES.
     A. Default. The occurrence of any of the following shall constitute a
default (a “Default”) by Tenant under this Lease: (i) Tenant fails to pay any
Rent when due and such failure is not cured within five (5) days after notice
from Landlord (which notice

21



--------------------------------------------------------------------------------



 



may be in the form of a Landlord statutory five (5) day notice); (ii) Tenant
fails to perform any other provision of this Lease and such failure is not cured
within thirty (30) days (or immediately if the failure involves a hazardous
condition) after notice from Landlord; (iii) the leasehold interest of Tenant is
levied upon or attached under process of law; (iv) Tenant abandons the Premises
(abandonment, for purposes hereof, shall not be deemed to include a mere
vacation of the Premises); or (v) any voluntary or involuntary proceedings are
filed by or against Tenant or any guarantor of this Lease under any bankruptcy,
insolvency or similar laws and, in the case of any involuntary proceedings, are
not dismissed within thirty (30) days after filing.
     B. Right of Re-Entry. Upon the occurrence of a Default, Landlord may elect
to terminate this Lease or, without terminating this Lease, terminate Tenant’s
right to possession of the Premises. Upon any such termination, Tenant shall
immediately surrender and vacate the Premises and deliver possession thereof to
Landlord.
     C. Termination of Right to Possession. Upon terminating Tenant’s right to
possession of the Premises without terminating this Lease, Landlord may relet
the Premises or any part thereof. In such case, Landlord shall use reasonable
efforts to relet the Premises on such terms as Landlord shall reasonably deem
appropriate; provided, however, Landlord may first lease Landlord’s other
available space and shall not be required to accept any tenant offered by Tenant
or to observe any instructions given by Tenant about such reletting. Tenant
shall reimburse Landlord for the costs and expenses of reletting the Premises
including, but not limited to, all brokerage, advertising, legal, alteration,
redecorating, repairs and other expenses incurred to secure a new tenant for the
Premises. In addition, if the consideration collected by Landlord upon any such
reletting, after payment of the expenses of reletting the Premises which have
not been reimbursed by Tenant, is insufficient to pay monthly the full amount of
the Rent, Tenant shall pay to Landlord the amount of each monthly deficiency as
it becomes due. If such consideration is greater than the amount necessary to
pay the full amount of the Rent, the full amount of such excess shall be
retained by Landlord and shall in no event be payable to Tenant.
     D. Termination of Lease. Upon terminating this Lease, Landlord may recover
from Tenant and Tenant shall pay to Landlord, on demand, as and for liquidated
and final damages, an accelerated lump sum amount equal to the amount by which
the Rent owing from the date of such termination through the Expiration Date
plus Landlord’s aggregate expenses of reletting the Premises, exceeds the fair
rental value of the Premises for the same period (after deducting from such fair
rental value the time needed to relet the Premises and the amount of concessions
given to a new tenant) both discounted to present value at the rate of five
percent (5%) per annum.
     E. Other Remedies. Landlord may, but shall not be obligated to, perform any
obligation of Tenant under this Lease, and, if Landlord so elects, all costs and
expenses paid by Landlord in performing such obligation, together with interest
at the Default Rate, shall be reimbursed by Tenant to Landlord on demand. Any
and all remedies set forth in this Lease: (i) shall be in addition to any and
all other remedies Landlord may have at law or in equity; (ii) shall be
cumulative; and (iii) may be pursued

22



--------------------------------------------------------------------------------



 



successively or concurrently as Landlord may elect. The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future.
     F. Bankruptcy. If Tenant becomes bankrupt, the bankruptcy trustee shall not
have the right to assume or assign this Lease unless the trustee complies with
all requirements of the United States Bankruptcy Code, and Landlord expressly
reserves all of its rights, claims and remedies thereunder.
     G. Waiver of Trial by Jury. Landlord and Tenant waive trial by jury in the
event of any action, proceeding or counterclaim brought by either Landlord or
Tenant against the other in connection with this Lease.
     H. Venue. If either Landlord or Tenant desires to bring an action against
the other in connection with this Lease, such action shall be brought in the
federal courts located in Cincinnati, Ohio, or state courts located in Clermont
County, Ohio. Landlord and Tenant consent to the jurisdiction of such courts and
waive any right to have such action transferred from such courts on the grounds
of improper venue or inconvenient forum.
     18. HOLDING OVER. If Tenant retains possession of the Premises after the
expiration or termination of the Term or Tenant’s right to possession of the
Premises, Tenant shall pay Rent during such holding over at 150% the rate in
effect immediately preceding such holding over computed on a monthly basis for
each month or partial month that Tenant remains in possession. Tenant shall also
pay, indemnify and defend Landlord from and against all claims and damages,
consequential as well as direct, sustained by reason of Tenant’s holding over.
In addition, at any time while Tenant remains in possession, Landlord may elect
instead, by express written notice to Tenant and not otherwise, to have such
retention of possession constitute a renewal of this Lease for one (1) year for
the fair market rental value of the Premises as reasonably determined by
Landlord but in no event less than the Rent payable immediately prior to such
holding over. The provisions of this Section do not waive Landlord’s right of
re-entry or right to regain possession by actions at law or in equity or any
other rights hereunder, and any receipt of payment by Landlord shall not be
deemed a consent by Landlord to Tenant’s remaining in possession or be construed
as creating or renewing any lease or right of tenancy between Landlord and
Tenant.
     19. SECURITY DEPOSIT. Intentionally omitted.
     20. SUBSTITUTION OF OTHER PREMISES. Landlord shall have the right, upon one
hundred eighty (180) days prior notice (which notice shall not be delivered
prior to the Commencement Date), to relocate the Tenant into alternate build to
suit premises (with the same amenities within the Premises as are shown on
Exhibit A) to be constructed and located within the Ridgewood Corporate Center
site (“New Premises”), provided that the New Premises shall be reasonably usable
for Tenant’s business hereunder, and, if Tenant is already in occupancy of the
Premises, then in addition Landlord shall pay all reasonable expenses incurred
by Tenant in connection with such relocation, including but not limited to costs
of moving, door lettering, telephone relocation, reasonable quantities of new
stationery and for improving the New

23



--------------------------------------------------------------------------------



 



Premises so that they are substantially similar to the Premises. Landlord and
Tenant shall execute an amendment to this Lease confirming the change within
thirty (30) days after either party shall request same.
     21. ESTOPPEL CERTIFICATE. Tenant agrees that, from time to time upon not
less than twenty (20) days’ prior written request by Landlord, Tenant shall
execute and deliver to Landlord a written certificate certifying: (i) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, a description of such modifications and that this Lease as
modified is in full force and effect); (ii) the dates to which Rent has been
paid; (iii) that Tenant is in possession of the Premises, if that is the case;
(iv) that Landlord is not in default under this Lease, or, if Tenant believes
Landlord is in default, the nature thereof in detail; (v) that Tenant has no
off-sets or defenses to the performance of its obligations under this Lease (or
if Tenant believes there are any off-sets or defenses, a full and complete
explanation thereof); (vi) that the Premises have been completed in accordance
with the terms and provisions hereof or the Workletter, that Tenant has accepted
the Premises and the condition thereof and of all improvements thereto and has
no claims against Landlord or any other party with respect thereto or, if Tenant
believes Tenant has claims, the nature thereof in detail; and (vii) such
reasonable additional matters as may be requested by Landlord, it being agreed
that such certificate may be relied upon by any prospective purchaser,
mortgagee, or other person having or acquiring an interest in the Building. If
Tenant fails to execute and deliver any such certificate within ten days after
request, Tenant shall be deemed to have irrevocably appointed Landlord and
Landlord’s beneficiaries as Tenant’s attorneys-in-fact to execute and deliver
such certificate in Tenant’s name.
     22. SUBORDINATION. This Lease is and shall be expressly subject and
subordinate at all times to (i) any ground or underlying lease of the Building,
now or hereafter existing, and all amendments, renewals and modifications to any
such lease, and (ii) the lien of any mortgage or trust deed now or hereafter
encumbering fee title to the Building and/or the leasehold estate under any such
lease, unless such ground lease or ground lessor, or mortgage or mortgagee,
expressly provides or elects that the Lease shall be superior to such lease or
mortgage. If any such mortgage or trust deed is foreclosed, or if any such lease
is terminated, upon request of the mortgagee, holder or lessor, as the case may
be, Tenant will attorn to the purchaser at the foreclosure sale or to the lessor
under such lease, as the case may be. The foregoing provisions are declared to
be self-operative and no further instruments shall be required to effect such
subordination and/or attornment; provided, however, that Tenant agrees upon
request by any such mortgagee, holder, lessor or purchaser at foreclosure, to
execute and deliver such subordination and/or attornment instruments as may be
required by such person to confirm such subordination and/or attornment, or any
other documents required to evidence superiority of the ground lease or
mortgage, should ground lessor or mortgage elect such superiority, so long as
such documents are upon terms and conditions customarily required by
institutional first mortgagees. If Tenant fails to execute and deliver any such
instrument or document within twenty (20) days after request, Tenant shall be
deemed to be in default of this Lease. Landlord agrees to use reasonable efforts
to obtain a subordination, nondisturbance and attornment agreement from the
existing mortgagee of the Building, and any future mortgagees of the Building.

24



--------------------------------------------------------------------------------



 



     23. QUIET ENJOYMENT. As long as no Default exists, Tenant shall peacefully
and quietly have and enjoy the Premises for the Term, free from interference by
Landlord, subject, however, to the provisions of this Lease. The loss or
reduction of Tenant’s light, air or view will not be deemed a disturbance of
Tenant’s occupancy of the Premises nor will it affect Tenant’s obligations under
this Lease or create any liability of Landlord to Tenant.
     24. BROKER. Tenant represents to Landlord that Tenant has dealt only with
the broker(s) set forth in Item 11 of the Schedule (collectively, the “Broker”)
in connection with this Lease and that, insofar as Tenant knows, no other broker
negotiated this Lease or is entitled to any commission in connection herewith.
Tenant agrees to indemnify, defend and hold Landlord and Landlord’s
beneficiaries and agents harmless from and against any claims for a fee or
commission made by any broker, other than the Broker, claiming to have acted by
or on behalf of Tenant in connection with this Lease. Landlord agrees to pay the
Broker a commission in accordance with a separate agreement between Landlord and
the Broker.
     25. NOTICES. All notices and demands to be given by one party to the other
party under this Lease shall be given in writing, mailed or delivered to
Landlord or Tenant, as the case may be, at the following address:

         
 
  If to Landlord:   Milford Partners, LLC
 
      c/o Griffin Capital
 
      2321 Rosecrans Avenue, Suite 3290
 
      El Segundo, CA 90245
 
       
 
  With a copy to:   Wildman, Harrold, Allen & Dixon
 
      225 West Wacker Drive
 
      Chicago, Illinois 60606-1229
 
      Attn: Mary Higgins
 
       
 
  If to Tenant:   ADS Alliance Data Systems, Inc.
 
      Lease Department
 
      17655 Waterview Parkway
 
      Dallas, Texas 75252
 
       
 
  With a copy to:   Vice President — Facilities
 
      17655 Waterview Parkway
 
      Dallas, Texas 75252

or at such other address as either party may hereafter designate. Notices shall
be delivered by hand or by United States certified or registered mail, postage
prepaid, return receipt requested, or by a nationally recognized overnight air
courier service. Notices shall be considered to have been given upon actual
receipt (it being agreed that attempted delivery to the last known Notice
address of any party shall constitute receipt if any party has failed to furnish
proper forwarding addresses to the other).

25



--------------------------------------------------------------------------------



 



     26. MISCELLANEOUS.
     A. Successors and Assigns. Subject to Section 15 of this Lease, each
provision of this Lease shall extend to, bind and inure to the benefit of
Landlord and Tenant and their respective legal representatives, successors and
assigns, and all references herein to Landlord and Tenant shall be deemed to
include all such parties.
     B. Entire Agreement. This Lease, and the riders and exhibits, if any,
attached hereto which are hereby made a part of this Lease, represent the
complete agreement between Landlord and Tenant, and Landlord has made no
representations or warranties except as expressly set forth in this Lease. No
modification or amendment of or waiver under this Lease shall be binding upon
Landlord or Tenant unless in writing signed by Landlord and Tenant.
     C. Time of Essence. Time is of the essence of this Lease and each and all
of its provisions.
     D. Execution and Delivery. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of space or an option for
lease, and it is not effective until execution and delivery by both Landlord and
Tenant. Execution and delivery of this Lease by Tenant to Landlord shall
constitute an irrevocable offer by Tenant to lease the Premises on the terms and
conditions set forth herein, which offer may not be revoked for fifteen
(15) days after such delivery.
     E. Severability. The invalidity or unenforceability of any provision of
this Lease shall not affect or impair any other provisions.
     F. Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Ohio.
     G. Attorneys’ Fees. If suits shall be brought for recovery of possession of
the Premises, for the recovery of rent or any other amount due under the
provisions of this Lease, or because of the breach of any other covenant herein
contained on the part of either party to be kept or performed, and a breach
shall be established, the losing party shall pay to the prevailing party all
expenses incurred therefor, including reasonable attorneys’ fees.
     H. Delay in Possession. In no event shall Landlord be liable to Tenant if
Landlord is unable to deliver possession of the Premises to Tenant on the
Commencement Date for causes outside Landlord’s reasonable control. If Landlord
is unable to deliver possession of the Premises to Tenant by the Commencement
Date, the Commencement Date shall be deferred until Landlord can deliver
possession to Tenant. The parties acknowledge that Tenant’s operations will
require that the fiber optic line described in Exhibit B be installed not later
than the Commencement Date. Landlord agrees to request the installation of such
service promptly after the date of mutual execution and delivery of this Lease.
If the fiber optic line has not been installed at the Building on or before the
Commencement Date, Tenant shall not be obligated to accept possession of the
Premises, and in such event, the Commencement Date and Expiration

26



--------------------------------------------------------------------------------



 



Date shall be proportionately extended for the period of delay in bringing the
fiber optic service to the Building. No Base Rent or Rent shall be payable
during the period equal to such delay so long as Tenant does not take possession
of the Premises. In addition, if installation of the fiber optic line to the
Building is delayed beyond April 1, 2005, then Tenant may terminate this Lease.
Such right to terminate shall be exercised, if at all, by Tenant’s delivery of
written notice specifying such election on or before April 15, 2005 and shall be
effective upon Landlord’s receipt of such notice. Tenant’s failure to timely
exercise such right shall be deemed an automatic waiver of this right to
terminate, time being of the essence with respect to the same.
       I. Joint and Several Liability. If Tenant is comprised of more than one
party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease.
     J. Force Majeure. Neither party shall be in default hereunder if such party
is prevented from performing any of its obligations hereunder due to any
accident, breakage, strike, shortage of materials, acts of God or other causes
beyond the non-performing party’s reasonable control, provided, however, that in
no event shall the foregoing apply to the payment of Base Rent, Expenses or
Taxes, or any other monetary payment due from the party to the other hereunder.
     K. Captions. The headings and titles in this Lease are for convenience only
and shall have no effect upon the construction or interpretation of this Lease.
     L. No Waiver. No receipt of money by Landlord from Tenant after termination
of this Lease or after the service of any notice or after the commencing of any
suit or after final judgment for possession of the Premises shall renew,
reinstate, continue or extend the Term or affect any such notice or suit. No
waiver of any default of Tenant shall be implied from any omission by Landlord
to take any action on account of such default if such default persists or be
repeated, and no express waiver shall affect any default other than the default
specified in the express waiver and then only for the time and to the extent
therein stated.
     M. Limitation of Liability. Any liability of Landlord under this Lease
shall be limited solely to its interest in the Building, and in no event shall
any personal liability be asserted against Landlord in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord.
     N. Parking. Landlord represents that a parking ratio of 5 spaces for each
1,000 square foot of gross leaseable office area of the Building currently
exists at the Property and that such ratio shall be maintained throughout the
Term of this Lease.
     O. Storage Space. Landlord, at no additional cost to Tenant other than as
expressly set forth herein, shall provide to Tenant a fenced storage area of
seven hundred fifty (750) square feet for Tenant’s use in the warehouse portion
of the Building, within a reasonably accessible distance from the Premises.
Landlord shall not charge Tenant rent for the storage area, but the storage area
shall be considered part of the Premises for all other purposes of this Lease.

27



--------------------------------------------------------------------------------



 



     P. Signage.
          (1) Subject to Landlord’s approval as to the size, design, method of
installation and location of the same, Tenant shall be entitled to install the
following signage at Tenant’s sole cost and expense: (i) Tenant may install a
panel on the multiple tenant monument identification signage located at the
entrance on Summit Drive (consistent with the size allowed by Landlord for
similarly sized tenants) provided that with respect to such multiple tenant
sign, Tenant shall be solely responsible for the cost of installation and
maintenance of such panel together with a prorata share of any operating
expenses for such sign; and (ii) Tenant may install a sign at the entry door to
the Premises.
          (2) Landlord shall provide the following signage to Tenant at
Landlord’s sole cost and expense; (i) building standard signage on the wall next
to the glass of the front entrance to the Premises; and (ii) a sign on any
central building directory of tenants of the Building.
     Q. Miami Hall Access. Landlord agrees that if the theatre room at the
Building known as Miami Hall is no longer leased to EDS, the same shall become
part of the common areas of the Building, Tenant shall have the right to use the
same in common with other tenants and upon the same terms and conditions offered
to other tenants of the Building, so long as Tenant reserves the same upon not
less than seven (7) days prior notice. The foregoing rights are subject to the
rights of American Nursing Center, its successors and assigns (“ANC”). Tenant
acknowledges that ANC has the right to the exclusive use of Miami Hall for two
(2) days per calendar quarter.
     R. Existing EDS Space. Landlord acknowledges that Tenant is currently
interested in leasing or subleasing those portions of the Building commonly
known as space 8 on the second (2nd) floor of the Building, consisting of
approximately 12,890 rentable square feet and space 14(a), consisting of
approximately 4,096 rentable square feet, said areas being currently leased by
the tenant known as EDS located within the Building, hereinafter referred to as
the “Proposed ADS Expansion Space” as identified in Exhibit F attached hereto.
Landlord agrees to use commercially reasonable efforts, if it receives a notice
from EDS of an intent to sublet all or any portion of Proposed ADS Expansion
Space to advise Tenant of the terms and conditions of the proposed subletting
and to request that EDS lease any portion of the Proposed ADS Expansion Space
involved in such subletting to Tenant in lieu of the subletting proposed by EDS.
Tenant acknowledges that Landlord does not have the right to terminate all or
any part of the lease for the EDS premises in connection with a requested or
subletting, and that its sole right in connection with a proposed EDS sublease
is to withhold consent, in its sole and absolute discretion, to such subletting.
Landlord shall not be required to withhold such consent or approval, if, in the
reasonable judgment of Landlord’s counsel, such withholding could result in
legal liability to Landlord. Tenant further acknowledges that certain
assignment/subletting rights under the EDS lease do not require Landlord’s

28



--------------------------------------------------------------------------------



 



consent and in the event of an exercise of such rights by EDS, the provisions of
this Section R shall not apply.
[Signature Page Follows]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease in manner
sufficient to bind them as of the day and year first above written.

                      LANDLORD    
 
                    MILFORD PARTNERS, LLC    
 
                    By:   MILFORD ACQUISITIONS, LLC    
 
                    By:   [ILLEGIBLE]                  
 
      Name:   [ILLEGIBLE]    
 
      Its:   [ILLEGIBLE]    
 
                    TENANT    
 
                    ADS ALLIANCE DATA SYSTEMS, INC.    
 
                    By:   /s/ Alan M. Utay                  
 
      Name:   Alan M. Utay    
 
      Its:   Executive Vice President    
 
          General Counsel and    
 
          Chief Administrative Officer    

30